UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6717



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOSEPH IZELL MOSLEY,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:02-cr-00376-GRA)


Submitted:   March 27, 2008                 Decided:   April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Izell Mosley, Appellant Pro Se. Alan Lance Crick, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph Izell Mosley, a federal prisoner, appeals the

district court’s order denying his 18 U.S.C. § 3582(c)(2) (2000)

motion for reduction of sentence.   We have reviewed the record and

find no reversible error.   Accordingly, although we grant leave to

proceed on appeal in forma pauperis, we affirm for the reasons

stated by the district court.     See United States v. Mosley, No.

7:02-cr-00376-GRA (D.S.C. Apr. 26, 2007).     Further, we deny as

unnecessary Mosley’s motion for a certificate of appealability. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -